Citation Nr: 1140870	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-15 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for Morton's neuroma of the left foot, to include as secondary to service-connected Morton's neuroma of the right foot and bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The Veteran served on active duty from May 1973 to September 1994.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  A November 2009 rating decision, in part, denied entitlement to service connection for bilateral hearing loss; degenerative disc disease of the cervical spine; arthritis of the right wrist; arthritis of the left wrist; arthritis, numbness, and tingling of the right hand, to include as due to cold exposure; arthritis, numbness, and tingling of the left hand, to include as due to cold exposure; degenerative changes of the right ankle due to cold exposure; and degenerative changes of the left ankle due to cold exposure.  The RO also granted service connection for hyperhidrosis, and tinea cruris and tinea pedis; and assigned separate initial noncompensable ratings.   

A hearing before a decision review officer at the RO was conducted in January 2009.  A March 2009 rating decision restored the Veteran's 10 percent rating for hypertension, effective January 25, 1995.  At his DRO hearing, he stated he was satisfied with this decision and withdrew his claim for an increased rating for hypertension.  

The Veteran testified at a hearing at the RO before the undersigned in November 2009.  A transcript of the proceeding is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 letter from the Social Security Administration (SSA), it was noted that the SSA has a file on the Veteran.  When the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. 

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

A VA examination was conducted in February 2009.  The examiner stated that the Veteran had a Morton's neuroma of the left foot that was diagnosed in 2004.  He opined that the condition was "not secondary either to his service-connected bilateral knee condition or to his right foot Morton's neuroma."  Besides the Veteran's contention that his service-connected lower extremity disabilities caused his Morton's neuroma of the left foot, he also maintains that he experienced left foot pain in service but the neuroma did not develop until after service.  He contends that the conditions (including wearing military issued "cold weather mukluks") that brought about the neuroma of the right foot eventually caused the neuroma of the left foot-it just took longer to develop.  Also, the Veteran contends that the service-connected neuroma of the right foot and bilateral knee disabilities caused a change in weightbearing which resulted in the neuroma of the left foot.  

The February 2009 VA examiner provided no rationale for the unfavorable opinion provided.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  Also, the VA examiner did not address aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (indicating that in addition to disability that is proximately due to or the result of a service-connected disability, disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown).  Thus, the opinion is inadequate, and the Board must obtain another opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The opinion should also address direct service connection.  

Also, the June 2007 VCAA letter did not advise the Veteran of the specific elements necessary to establish service connection for a disability on a secondary basis in regard to the left foot neuroma issue.  This notice deficiency should be corrected on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice that sets forth the elements necessary to establish service connection for Morton's neuroma of the left foot as secondary to service-connected Morton's neuroma of the right foot and bilateral knee disabilities. 

2.  Request all documents pertaining to an award of benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision.  Notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate examination to determine the nature of any Morton's neuroma of the left foot, and to provide an opinion as to its possible relationship to service and service connected disability.  The claims file should be provided to and reviewed by.  The examination report should reflect that the claims file was reviewed.  

The examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or greater) that any current Morton's neuroma of the left foot is related to (1) service or (2) caused or aggravated by Morton's neuroma of the right foot and bilateral knee disabilities.  If aggravation is found, the examiner should identify the baseline level of severity of the neuroma pointing to medical evidence before the onset of aggravation or the earliest medical evidence created at any time between the onset of aggravation and the current level of severity.  In addressing the aggravation question, the examiner should also identify any impairment that is due to the natural progression of the disease.

In formulating the opinion, the examiner must consider the Veteran's contention that he experienced pain in his left foot during service and that the conditions (including wearing military issued "cold weather mukluks") that brought about the development of the neuroma of the right foot were also present for the left foot, only the neuroma took longer to develop.  The examiner must also consider the Veteran's contention that the service-connected neuroma of the right foot and bilateral knee disabilities caused a change in weightbearing that resulted in the neuroma of the left foot. 

The examiner should provide a clinical rational for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  

4.  Readjudicate the left foot claim in light of the additional evidence.  If, following this readjudication, the claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case, and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

